As applied to property owned by a city, I am of the opinion that there is no such class of municipally held property as "statutory trust property" as distinguished from property which the city owns for governmental and public purposes. All such property held by the city for governmental or public purposes may be *Page 255 
said to be "trust property"; and as the city exists by virtue of a statute, and has its powers only under a statute, all "trust property" held by the city may be said to be statutory trust property. The theory, however, that property acquired by the city for any purpose, governmental or proprietary, becomes invested with a mystical virtue of immunity from sale under execution merely because it was purchased with the proceeds of the sale of city bonds authorized to be issued by statute has no foundation in law or justification in reason.
The issue of bonds by a city is merely the exercise in the last analysis of the power of taxation where the bonds are a general city obligation. Cities have only two functions, governmental and proprietary. A city can only acquire property by purchase. It cannot inherit property. When it acquires property it usually does so by the expenditure of money raised by taxation, which is the same as acquiring it by the proceeds of the sale of bonds which must be redeemed by taxation. If the property so acquired is for a governmental purpose and used to that end it is not subject to sale under execution. The title is held in trust for the people and is not subject to sale under execution. If the property is acquired by the city in a proprietary capacity it is not held in trust but held in a proprietary capacity. In the latter case so long as its use is devoted to a public service of a character which the statute authorizes it is immune from levy and sale under execution.
Now property held by the city in a governmental capacity or in trust may be abandoned and when abandoned by the city it may be subject to levy and sale under execution. The same is true as to property held in a proprietary capacity by the city and devoted to a public use or service. Circumstances which might constitute abandonment in the latter *Page 256 
case would not be sufficient to establish abandonment in the former.
In my opinion, therefore, the question resolves itself into one of the degrees of proof to establish abandonment of property acquired under the law for governmental purposes and in such capacity.
The evidence is not sufficient in this case to show abandonment by the city of property sought to be subjected to the execution.
I do not agree with the doctrine announced nor the reasoning employed to support it in the case of City of Coral Gables v. Hopkins, 107 Fla. 778, 144 Sou. Rep. 385. My views were expressed in that case in a concurring opinion.